Citation Nr: 0707641	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-02 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to June 1961.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In October 2006, the veteran was afforded a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At the hearing, the Board granted 
a motion to advance the veteran's appeal on the Board's 
docket.


FINDING OF FACT

VA audiology examinations produced unreliable results due to 
poor response reliability; the veteran refused further VA 
audiological testing and has not submitted any medical 
evidence documenting the severity of his bilateral hearing 
loss disability.


CONCLUSION OF LAW

The veteran's bilateral hearing loss disability is properly 
evaluated as noncompensably disabling.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by a letter 
dated in June 2004 and the statement of case.  In the June 
2004 letter VA specifically informed the appellant that he 
should submit any pertinent evidence in his possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that an 
increased rating is not warranted for the claimed disability.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to that element of the 
claim was no more than harmless error.

The record also reflects that the veteran has been afforded 
an appropriate VA examination.  The appellant has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the pertinent implementing 
regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.

Factual Background

The report of an August 2000 VA audiological evaluation notes 
that the degree of hearing loss could not be determined due 
to poor response reliability.

The report of a July 2004 VA examination indicates that after 
several attempts to instruct the veteran regarding the 
hearing test he was to take, he did not respond to any pure 
tone or speech stimuli.  He did, however, respond 
appropriately to directions delivered via monitored live 
voice presented in the left and right ears at 90 dB HL.  He 
also responded appropriately to directions given via live 
female voice at conversational level.  He responded without 
visual cues and with normal effort.  He appeared alert and 
well oriented.  Tympanograms were consistent with normal 
static compliance and peak pressure for each ear.  Middle ear 
pathology was therefore not suspected.  The veteran was noted 
to have documented sensorineural hearing loss; however, the 
severity of the hearing loss could not be quantified at the 
time of the exam due to unreliable responses.  The diagnosis 
was sensorineural hearing loss with a 
pseudohypoacusic/functional overlay; medical evaluation is 
not likely to lead to treatment that will significantly 
improve hearing.  The examiner opined that hearing could not 
be reliably and adequately quantified for adjudication 
purposes at that time.  

At the October 2006 Board hearing, the veteran stated that he 
thought that it would be a waste of time for him to undergo 
another VA audiological evaluation.  The undersigned informed 
the veteran that disability ratings are assigned based upon 
the results of hearing tests such as the ones the veteran had 
undergone in the past and that without valid results from an 
audiological evaluation, there is no basis on which to grant 
a higher rating.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2006).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear. The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

In considering the veteran's claim of entitlement to a 
compensable rating for bilateral hearing loss disability, the 
Board notes that he underwent VA audiological evaluations in 
August 2000 and July 2004.  Both exams resulted in unreliable 
findings due to poor response reliability.  Therefore, the 
severity of the veteran's bilateral hearing loss disability 
could not be quantified.  The veteran has stated that it 
would be a waste of time to undergo another VA audiological 
evaluation.  He has not submitted any private medical 
evidence indicating the level of severity of his hearing 
loss.  Consequently, there is no medical evidence in the 
record pertaining to the level of severity of the veteran's 
bilateral hearing loss disability.  Without any medical 
evidence that the veteran's hearing loss has increased in 
severity, there is no basis on which to grant a compensable 
rating.  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


